Title: To James Madison from Benjamin W. Crowninshield, 13 August 1816
From: Crowninshield, Benjamin W.
To: Madison, James



Dear Sir,
Salem August 13. 1816.

Mr. Coles your former Secy., arrived here yesterday, to proceed on his message to Russia.  The Brig Prometheus, in which he is to go, was ready at Boston & he probably has sailed this day, as the wind is fair.
The enclosed letter from Mr. Gardner of Nantucket, a former member of Congress, shows that the ship Detained by the Spaniards at Valparaiso, has been set at liberty.  Does that supersede the necessity of the Frigate Congress going upon the Cruise round Cape Horn?  The equipment of that ship is going on, & the crew of the Macedonian, which ship is now on her way from the Chesapeake for Boston, are to be transfered to the Congress.  Capt. Morris will command her.  The affair of Columbia River may be of importance, & as the thing has progressed so far, it may be well to persevere in it; will you instruct me?  I did hope to have procured a translation of the Deys letter to you, but failed, owing to the great diffe: between Scripture & modern Arabic.  The letter was sent to N Y & Mr. Monroe advised of it; the Brig Spark waits the Answer & Mr. Monroes dispatches.  Does Come. Chauncey require any more instruction?
I will execute, with pleasure, any of your commands.
The Bank has filled better than I expected, & exchanges between the great commercial towns is getting daily upon more equality.  With esteem & respect, your he. Servt.

B W Crowninshield

